Citation Nr: 0531843	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-40 890  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for residuals of 
traumatic injury of a foot.

3.  Entitlement to service connection for status post bypass 
surgery of the leg. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1945 to November 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision of the Chicago Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for residuals of frostbite, residuals of traumatic 
injury to the foot, status post bypass surgery of the leg and 
eye disability including double cataracts, macular 
degeneration and retinal bleed.  At a Travel Board hearing 
before the undersigned in July 2005 the veteran was assisted 
by an employee of the VA.  At a conference prior to the 
hearing the veteran clarified that the issues on appeal were 
limited to service connection for residuals of frostbite, 
residuals of traumatic injury to the foot and status post 
bypass surgery of the leg.  Pursuant to his motion at the 
hearing in July 2005, the veteran's case was advanced on the 
Board's docket based on his age.

Due to technical problems, the Board was unable to make a 
recording of the hearing proceedings.  Consequently, the 
Board contacted the veteran by letter in August 2005 to ask 
him if he desired another hearing.  This letter specified 
that if the veteran did not respond to the letter within 30 
days, the Board would assume that he did not want a hearing 
and proceed with adjudication of his appeal.  A letter from 
the veteran was received at the RO in September 2005.  
However, that letter did not discuss whether or not the 
veteran desired another hearing.  Consequently, the Board 
will now issue a decision based on the evidence of record.        


FINDING OF FACT

The veteran's current foot and leg disabilities are due to 
occlusive arterial disease, and are not shown to be related 
to frostbite or other injury in service, or to be otherwise 
related to service.  




CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite of both 
feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).
 

2.  Service connection for residuals of traumatic injury to a 
foot is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Service connection for residuals of leg bypass surgery is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2003 
letter (prior to the rating appealed) explained what the 
evidence needed to show in order to substantiate his claim 
for service connection.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  An October 2004 statement of the case (SSOC) 
provided the text of the regulations governing the VCAA, and 
clarified that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The veteran 
was also advised to submit any evidence in his possession 
pertaining to his claim.  The December 2003 rating decision 
and the October 2004 SOC also provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Because the veteran's 
service medical records (SMRs) appear to have been lost in 
the 1973 fire at the National Personnel Records Center 
(NPRC), VA was under a heightened duty to assist him in 
obtaining evidence of his claimed injuries in service.  The 
RO fulfilled this duty by first instructing the veteran in 
the April 2003 letter to fill out Form 13055, Request for 
Information Needed to Reconstruct Medical Data, in as much 
detail as possible, and by informing him of the affirmative 
sources of information that he could submit to demonstrate 
his alleged injuries in service including buddy statements 
and records and statements from service medical personnel.  
Then, the RO, using the information furnished by the veteran 
on Form 13055, sent requests to the U.S. Army Reserve 
Personnel Command (ARPERSCOM) to search sick/morning reports 
for the units and time frames in which the veteran alleged 
that he had been injured.  ARPERSCOM issued negative 
responses to both of these requests.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the  
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, the evidence does not establish that the 
veteran suffered foot or leg injury, or cardiovascular 
disease, in service or that any injury or disease in service 
may be associated with current foot, leg or cardiovascular 
disability.  Consequently, an examination is not necessary.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Factual Background

On October 1946 separation examination, the veteran's feet 
and cardiovascular system were found to be normal.  

On his Form 13055, Request for Information Needed to 
Reconstruct Medical Data, the veteran indicated that he was 
treated on Okinawa for frostbite of the toes between November 
1945 and March 1946 and was treated at an Army Hospital for 
foot trauma from an oil pump falling on his toes, foot, ankle 
and lower leg between April 1946 and June 1946.   

The diagnostic impression from a June 2001 Hinsdale Hospital 
non invasive arterial evaluation of the legs was significant 
arterial occlusive disease involving the right leg,  probably 
associated with additional distal runoff occlusive diseases.  
A July 2001 examination showed chronic ischemia and impending 
limb loss with early wet gangrene of two toes of the right 
foot.  In July 2001 the veteran underwent two surgical 
procedures: a femoral to distal peroneal bypass with in situ 
saphenous vein and debridement of the right foot and 
amputation of the first and third toes of the right foot. 

In an August 2005 letter, the veteran indicated that he had 
consulted with his physician regarding the nature of his 
injuries in service and the nature of his current foot and 
leg problems.  The physician did not provide any comment 
concerning the veteran's service injuries but did indicate 
that he was afflicted with occlusive diseases at the time of 
his surgeries.  The veteran also recounted that he suffered 
frostbite while flying a December photo reconnaissance flight 
over the upper coast of China and Korea.  He had not been 
issued fur lined boots for the cold winter over Korea and was 
flying at 36,000 feet.  He was then grounded and assigned to 
aircraft engine maintenance.  He recalled that the doctor in 
Okinawa indicated that he would have continuing circulation 
problems.       

III.  Analysis

The veteran seeks to establish service connection for 
postoperative (amputation of toes and bypass grafting) 
occlusive vascular disease based on a theory that such 
disability resulting from frostbite (or other trauma) in 
service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If cardiovascular disease (including 
occlusive arterial disease) is manifested to a compensable 
degree in the first post-service year, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To prevail on the question of 
service connection there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record contains clear medical evidence of current 
disability as the private medical evidence clearly shows 
occlusive arterial disease that has resulted in the 
amputation of two toes and a femoral to distal peroneal 
bypass.   However, there is no documentation of frostbite or 
other traumatic injury of the foot or leg in service, no 
evidence of occlusive arterial disease or other 
cardiovascular disease becoming manifest within the first 
postservice year and no medical evidence that the veteran's 
current foot and leg disabilities are related to service.  On 
separation examination no foot, leg or cardiovascular 
problems were noted and the Service Department's search of 
morning reports for the time frame in which the veteran 
alleged he suffered his foot injuries revealed no 
documentation of frostbite or foot trauma.  Significantly 
also, no competent (medical) evidence of record relates the 
veteran's occlusive vascular disease to frostbite or 
traumatic injury in service.  The earliest report of arterial 
disease is in June 2001, some 55 years after service.  Such a 
prolonged time interval between service separation and the 
earliest documentation of the current disability is of itself 
a factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the veteran essentially alleges that his occlusive 
arterial disease and its complications (i.e. postoperative 
residuals of foot amputation and status post leg bypass 
surgery) are related to frostbite and foot trauma in service, 
because he is a layperson his allegations are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Given that there is no documentation of frostbite or foot 
trauma in service, no evidence of occlusive arterial disease 
or other cardiovascular disease becoming manifest within the 
first postservice year and no competent medical evidence of a 
nexus between service and current occlusive arterial disease, 
the preponderance of the evidence is against the veteran's 
claims and they must be denied. 


ORDER

Service connection for residuals of frostbite of both feet is 
denied.  

Service connection for residuals of traumatic injury to a 
foot is denied.

Service connection for status post leg bypass surgery is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


